Citation Nr: 1027769	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-04-239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pelvic tilt with 
one inch shortening of the right lower extremity.  

2.  Entitlement to service connection for pelvic tilt with one 
inch shortening of the right lower extremity.

3.  Entitlement to a compensable disability rating for right ear 
hearing loss. 

4.  Entitlement to a compensable disability rating for post-
operative scars of the right calf.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.  
The Veteran testified at a Board hearing at the RO in July 2007 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

The issue of entitlement to service connection for pelvic tilt 
with one inch shortening of the right lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A February 1986 RO rating decision denied the issue of 
entitlement to service connection for a back condition with one 
inch shortening of the right leg; the Veteran filed a timely 
notice of disagreement and a Statement of the Case was issued in 
August 1986, but the Veteran failed to submit a timely 
substantive appeal.

2.  New and material evidence that raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for pelvic tilt with one inch shortening of the right 
lower extremity has been received since the February 1986 rating 
decision.

3.  The Veteran's right ear hearing is currently manifested by no 
more than Level V hearing acuity and the left ear hearing is 
currently manifested by no more than Level I hearing acuity.

4.  The Veteran's post-operative scars of the right calf cover an 
area of 5/8 square inches, are not painful or unstable, and 
create no additional disabling effects.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision denying the Veteran's claim 
of entitlement to service connection for a back condition with 
one inch shortening of the right leg is final.  38 U.S.C.A. 
§ 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985); 
currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
February 1986 denial to reopen the Veteran's claim of entitlement 
to service connection for pelvic tilt with one inch shortening of 
the right lower extremity; thus the claim of service connection 
for pelvic tilt with one inch shortening of the right lower 
extremity is reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2009).

3.  The criteria for a compensable disability rating for right 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).

4.  The criteria for a compensable disability rating for post-
operative scars of the right lower extremity have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 
187 (2002).

The record shows that through VCAA letter dated June 2005 the 
appellant was informed of the information and evidence necessary 
to warrant entitlement to the benefits sought on appeal.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the appellant was provided in June 2005 prior to 
the initial unfavorable decision in August 2005.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the case 
and no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded VA examinations in July 2005 regarding 
his hearing loss and his scarring of the right lower extremity.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
examination reports set forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary regarding these issues. 

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the RO Decision Review Officer (DRO) or Veterans Law Judge 
(VLJ) who conducts a hearing fulfill two duties to comply with 
the above the regulation.  These duties consist of (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the VLJ noted the issues on appeal and 
informed the Veteran and his representative that for increased 
rating claims the level of disability was what mattered and for 
service connection claims a link to service needed to be 
established.  In addition, the VLJ sought to identify any 
pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim including asking about symptoms and 
asking for all possible treatment records and inquiring as to 
where the Veteran was receiving current treatment.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the Board hearing.  By contrast, 
the hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claim for benefits.  In addition the Veteran was represented 
by a qualified Veterans Service Officer from the West Virginia 
Division of Veterans Affairs.  As such, the Board finds that, 
consistent with Bryant, the VLJ complied with the duties set 
forth in 38 C.F.R. 3.103(c)(2), or if there was error, it was 
harmless due to the Veteran's actual knowledge of what was 
needed, and that the Board can adjudicate the claim(s) based on 
the current record.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issues of entitlement to a compensable disability rating for 
hearing loss and scarring of the right lower extremity.

Analysis

New and Material Evidence 

The Veteran's claim to reopen his prior claim involves an 
underlying claim of service connection for pelvic tilt with one 
inch shortening of the right lower extremity.  Applicable law 
provides that service connection will be granted if it is shown 
that the Veteran suffers from a disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection 
for a back condition with one inch shortening of the right leg 
was originally denied in February 1986.  The Veteran was informed 
of the decision in a February 1986 notification letter.  The 
Veteran filed a notice of disagreement regarding the March 
February 1986 decision in August 1986.  A Statement of the Case 
was issued in August 1986.  The Veteran failed to submit a timely 
substantive appeal.  Therefore, the February 1986 decision is now 
final.  38 U.S.C.A. § 4005(c) (West 1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1985); currently, 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and the VA may 
then proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen the appellant's claim was received in March 
2005.  The RO denied the request to reopen.  The present appeal 
ensued.  

The RO denied the appellant's claim for service connection for 
pelvic tilt with one inch shortening of the right lower extremity 
in the February 1986 decision because the record failed to show 
that the Veteran's pelvic tilt with shortening of the right lower 
extremity was secondary to or related to the Veteran's surgical 
incision of the right calf, nor is it shown to have been incurred 
in or aggravated during service.  Since that time, the Veteran 
has submitted lay testimony reporting a limp after the Veteran's 
surgery on his leg as well as lay testimony indicating that his 
legs were equal in length prior to his surgery, but unequal after 
his surgery.  The Veteran contends that his leg shortened due to 
the healing of his leg after surgery when the muscles healed 
together.    

The lay statements constitute new evidence as they were not 
previously submitted to agency decisionmakers.   Neither is 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened as 
the Veteran did not previously testify as to a limp, which shows 
continuity of symptomatology and did not testify as to his theory 
that the healing of his muscles shortened his leg.  As the Board 
must presume the credibility of the evidence, the evidence raises 
a reasonable possibility of substantiating the claim.  The 
evidence shows a currently diagnosed disability and suggests a 
relationship between the Veteran's pelvic tilt with one inch 
shortening of the right lower extremity and the surgery he 
underwent in the military.  Therefore, the Board finds that new 
and material evidence has been received to reopen the previously 
denied claim of service connection for pelvic tilt with one inch 
shortening of the right lower extremity.

Increased Disability Rating 

The present appeal involves the Veteran's claims that the 
severity of his service-connected hearing loss and scars warrants 
a higher disability rating.  Disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Hearing  Loss

In evaluating service-connected hearing loss, disability 
evaluations are derived from a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity.  Audiological exams used to measure 
impairment must be conducted by a State-licensed audiologist and 
must include both a controlled speech discrimination test 
(Maryland CNC) and pure tone audiometric tests.  38 C.F.R. 
§ 4.85(a).  

The Ratings Schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) for 
hearing impairment, established by a state- licensed audiologist 
including a controlled speech discrimination test (Maryland CNC), 
and based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is the 
sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIA, whichever results in the higher numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

The Veteran received an audiogram in March 2005 in relation to 
his employment.  At that time, pure tone thresholds, in decibels, 
were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
30
60
55
LEFT
10
30
60
55

The average pure tone threshold was 38.75 for the right ear.   

The Veteran was afforded a VA audiological examination in July 
2005.  Pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
70
70
70
LEFT
5
25
50
50

The average pure tone threshold was 56.25 for the right ear.  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The examiner diagnosed moderately 
severe to severe sensorineural hearing loss of the right ear. 

In March 2007, the Veteran again attended an audiological 
evaluation that showed pure tone thresholds, in decibels, as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
70
70
65
LEFT
10
30
50
50

The average pure tone threshold was 53.75 for the right ear.  

Under 38 C.F.R. § 4.86, when the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or Table 
VIa, whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(b).

Applying the pure tone threshold averages and word recognition 
scores from the July 2005 VA examination into Table VI, the 
Veteran's hearing manifests to a Level II for the right ear.  
38 C.F.R. § 4.85.  As the regulation requires the Maryland CNC 
speech discrimination testing, the Board may not apply the other 
audiological results  when determining the Veteran's hearing 
levels as only the VA examination provided word recognition 
testing.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran's right ear hearing loss manifests in an exceptional 
pattern of hearing impairment and falls under 38 C.F.R. § 4.86, 
which allows use of Table VIa to determine the Veteran's hearing 
acuity level.  When applying the pure tone threshold averages to 
Table VIa, the Veteran is assigned a Level IV for the right ear.  
The regulation notes that the numeral will then be elevated to 
the next higher Roman numeral, resulting in the assignment of 
Level V for the right ear.  38 C.F.R. § 4.86.  The Board notes 
that the Veteran's left ear hearing loss is not service connected 
and therefore must be assigned a Level I for rating purposes.  
38 C.F.R. § 4.85(f) (2009).  Therefore, the highest levels of 
hearing as determined by Table VI are Level V and I as noted 
above.  

When applying the Veteran's hearing acuity levels to Table VII, 
the Veteran's hearing loss warrants a noncompensable disability 
rating.

Scars

To receive a compensable disability rating for his scars of the 
right leg, the Veteran's scars must be deep and nonlinear and 
covering an area of at least 6 square inches (39 sq. cm.), be 
superficial and nonlinear and covering an area of 144 square 
inches (929 sq. cm.), or be painful or unstable.  The Veteran may 
also be rated for any additional disabling effects resulting from 
the Veteran's scars.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, 7804, 7805. 

The Veteran was afforded a VA examination of his scars in July 
2005.  At that time, the examiner noted a scar measuring 3/8 
square inch with adherence to underlying tissue, but no 
limitation of motion or loss of function.  The examiner noted 
another scar measuring 1/4 square inch with adherence to 
underlying tissue, but no resulting limitation of motion or loss 
of function.  The total area covered by the Veteran's scars is 
5/8 square inches.  

The Veteran's scars do not meet the requirements for a 
compensable disability rating under Diagnostic Codes 7801 or 7802 
as they do not cover an area of at least 6 square inches or 144 
square inches.  Additionally, the examiner never described the 
scars as painful or unstable, nor has the Veteran testified that 
the scars are painful.  The examiner performed a thorough 
physical examination and found no loss of motion or function as a 
result of the scars.  Therefore, a compensable disability rating 
is not warranted for the Veteran's scars under Diagnostic Codes 
7804 or 7805.  38 C.F.R. § 4.118.  

The Board has considered all possibly applicable diagnostic codes 
and has not found any additional appropriate codes.  Therefore, 
the Board finds that the Veteran's scars do not warrant a 
compensable disability rating.    

Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court 
stated that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the Veteran reported with decreased hearing acuity, 
greater in the right ear than the left.  The Veteran received 
multiple audiological examinations that appropriately measured 
the Veteran's hearing loss levels.  The findings properly apply 
to the criteria set forth in the Rating Schedule.  As the 
Veteran's hearing loss was appropriately measured and applied, 
the Board is of the opinion that the Rating Schedule contemplates 
all aspects of his disability, so that extraschedular 
consideration is not warranted for the Veteran's hearing loss.

Additionally, extraschedular consideration is not warranted for 
the Veteran's service-connected post-operative scars.  In rating 
the Veteran's scars, the Board considered the location and size 
of the scars, whether they were painful or unstable, and whether 
they caused any additional effects including limitation of 
function or motion.  The Veteran has not presented with any 
symptomatology in excess of those addressed by the Rating 
Schedule.  As the Rating Schedule addresses all aspects of the 
Veteran's scars, extraschedular consideration is not warranted.  


ORDER

New and material evidence has been submitted to reopen a claim of 
entitlement to service connection for pelvic tilt with one inch 
shortening of the right lower extremity to that extent the appeal 
is granted.

Entitlement to a compensable disability rating for right ear 
hearing loss is denied.

Entitlement to a compensable disability rating for scars of the 
right lower leg is denied.  


REMAND

Upon preliminary review, the Board finds that further development 
is necessary before a decision on the merits may be made 
regarding the Veteran's claim of entitlement to service 
connection for pelvic tilt with one inch shortening of the right 
lower extremity.  During his July 2007 hearing before the Board, 
the Veteran contended that his right leg shortened due to the 
scars on his right lower extremity.  Although the Veteran was 
afforded a VA examination in June 1986, the examiner noted 
shortening of the right leg, origin undetermined.  Therefore, the 
Board finds that a new examination is warranted to determine the 
etiology of the Veteran's right leg shortening and to determine 
if the Veteran's surgery and post-operative scarring may have 
caused the subsequent shortening of the Veteran's leg.  

Also, the Board observes that the Veterans Claims Assistance Act 
of 2000 (VCAA) letters do not comply with the Dingess/Hartman 
notification requirements.  In light of this matter being 
remanded for further development, the RO should also ensure 
compliance with all notice and assistance requirements under the 
VCAA, as outlined by the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished an 
appropriate VCAA letter as to entitlement to 
service connection for pelvic tilt with one 
inch shortening of the right lower extremity.  
This letter should advise the Veteran of the 
evidence necessary to substantiate her claim, 
as well as what evidence he is to provide and 
what evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should also 
include an explanation as to the information 
or evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The Veteran should be scheduled for a VA 
examination to ascertain the nature and 
etiology of his shortened right leg.  The 
claims file should be made available to the 
examiner.  Any tests deemed medically 
advisable should be accomplished.  

As to any current diagnosis relating to the 
Veteran's pelvic tilt with shortened right 
leg, the examiner should offer an opinion as 
to whether it is at least as likely as not (a 
50% or higher degree of probability) that 
such disability was incurred in or is 
causally or etiologically related to the 
Veteran's service, including to his infection 
of the right lower extremity, surgery, and 
subsequent scarring.  

A clear rationale for all opinions should be 
provided.

3.  The RO should then readjudicate the 
claim.  If the benefit remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


